     Case 1:21-cv-00429-DAD-SKO Document 13 Filed 08/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    YAZMIN GARCIA URISTA,                             No. 1:21-cv-00429-NONE-SKO
12                       Plaintiff,                     ORDER DIRECTING CLERK TO ASSIGN A
                                                        DISTRICT JUDGE TO THIS MATTER AND
13           v.                                         CLOSE THE CASE
14    MIDLAND FUNDING, LLC, et al.,                     (Doc. 12)
15                       Defendants.
16

17          On August 16, 2021, the parties filed a joint stipulation, signed by all parties who have

18   appeared, that this action be dismissed with prejudice pursuant to Rule 41(a)(1)(A)(ii) of the

19   Federal Rules of Civil Procedure. (Doc. 12.)

20          In relevant part, Rule 41(a)(1)(A) provides as follows:

21          [A] plaintiff may dismiss an action without a court order by filing: (i) a notice of
            dismissal before the opposing party serves either an answer or a motion for summary
22          judgment; or (ii) a stipulation of dismissal signed by all parties who have appeared.
23   Fed. R. Civ. P. 41(a)(1)(A). Rule 41 thus allows the parties to dismiss an action voluntarily, after
24   service of an answer, by filing a written stipulation to dismiss signed by all the parties who have
25   appeared, although an oral stipulation in open court will also suffice. See Eitel v. McCool, 782 F.2d
26   1470, 1472–73 (9th Cir. 1986).
27          Once the stipulation between the parties who have appeared is properly filed or made in

28   open court, no order of the court is necessary to effectuate dismissal. Case law concerning
     Case 1:21-cv-00429-DAD-SKO Document 13 Filed 08/17/21 Page 2 of 2


 1   stipulated dismissals under Rule 41(a)(1)(A)(ii) is clear that the entry of such a stipulation of

 2   dismissal is effective automatically and does not require judicial approval. Commercial Space

 3   Mgmt. Co. v. Boeing Co., 193 F.3d 1074, 1077 (9th Cir. 1999). Because the parties have filed a

 4   stipulation for dismissal of this case with prejudice under Rule 41(a)(1)(A)(ii) that is signed by all

 5   whom have made an appearance, this case has terminated. Fed. R. Civ. P. 41(a)(1)(A)(ii).

 6            Based on the foregoing, IT IS HEREBY ORDERED that the Clerk of Court SHALL assign

 7   a district judge to this matter and thereafter CLOSE the case.

 8
     IT IS SO ORDERED.
 9

10   Dated:     August 17, 2021                                 /s/ Sheila K. Oberto                  .
                                                        UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
